NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 29, 2011
                                   Decided June 29, 2011

                                           Before

                            JOHN L. COFFEY, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 10-3641

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 06 CR 624-1
JAMES L. PATTERSON
     Defendant-Appellant.                           Ronald A. Guzmán,
                                                    Judge.

                                         ORDER

        James Patterson pleaded guilty to knowingly transporting a minor in interstate
commerce with the intent that the minor engage in prostitution, 18 U.S.C. § 2423(a), and the
district court sentenced him to 262 months’ imprisonment. After we remanded the case for
further proceedings regarding the application of a particular sentencing adjustment, the
district court imposed the same sentence. Patterson again appeals. His appointed counsel,
however, has determined that there are no nonfrivolous issues that Patterson can pursue
on appeal and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967).
Patterson has not accepted our invitation to comment on counsel’s motion. See C IR. R. 51(b).
No. 10-3641                                                                               Page 2

We confine our review to the potential issue identified in counsel’s facially adequate brief.
See United States v. Cano-Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009).

        At Patterson’s first sentencing, the district court calculated two versions of his
guidelines range. Under the first version the court applied the guidelines provision for
Patterson’s violation of § 2423(a), setting his base-offense level at 28, U.S.S.G. § 2G1.3(a)(3),
and imposing three 2-level increases, respectively, for undue influence of a minor,
§ 2G1.3(b)(2)(B), using a computer to commit the offense, § 2G1.3(b)(3)(B), and involving
the minor in a commercial sex act, § 2G1.3(b)(4)(B). Patterson also received a 2-level
decrease for acceptance of responsibility, § 3E1.1(a), resulting in a total offense level of 32,
which, when combined with a criminal history category of IV, yielded a guidelines range of
168 to 210 months. Based on the discovery that Patterson’s 1983 conviction for robbery with
a deadly weapon qualified him as a career offender, the court then recalculated his
guidelines range under § 4B1.1; as such his base-offense level rose to 34 (supplanting the
lower base-offense level initially assessed under § 2G1.3), which the court again discounted
by 2 levels for acceptance of responsibility. His criminal-history category was also
reassessed at VI, yielding a guidelines range of 210 to 262 months. The court sentenced
Patterson to the top of that range, emphasizing his long criminal history, the particularly
reprehensible nature of his conduct, the need to protect the public, and the unlikelihood of
rehabilitation. We affirmed the court’s judgment in all respects except one: we reversed the
application of the increase under § 2G1.3(b)(3) for Patterson’s use of a computer to facilitate
the minor’s online prostitution and remanded the case “to ensure that [the increase] played
no part in Patterson’s sentence.”See United States v. Patterson, 576 F.3d 431, 443 (7th Cir.
2009).

        On remand the district court again sentenced Patterson to 262 months. “[T]he
reasons for that sentence,” the court stated, “are expressed in the [first] judgment that I
entered. And I don’t see any change in that.” The court emphasized the same sentencing
factors under 28 U.S.C. § 3553(a) that it discussed at the first sentencing hearing: Patterson’s
crime was “particularly callous and cruel” because he had “abused terribly a young and
innocent person that was essentially defenseless”; Patterson committed the offense just
weeks after having been released from prison for his last crime; Patterson had “no respect
for his fellow human beings”; and “the necessity to protect the public is paramount.” The
court said nothing about Patterson’s use of a computer as a factor influencing his sentence.

       Counsel considers whether Patterson could challenge the reimposition of his 262-
month sentence. Because this is Patterson’s second appeal, however, he correctly notes that
any arguments he could raise are limited by the scope of our remand. United States v.
Swanson, 483 F.3d 509, 514-15 (7th Cir. 2007); United States v. Husband, 312 F.3d 247, 251 (7th
No. 10-3641                                                                            Page 3

Cir. 2002); United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996). Here the remand was
limited to ensuring that the § 2G1.3(b)(3) adjustment did not affect Patterson’s sentence.
Patterson, 576 F.3d at 443. To this end counsel correctly notes that the career-offender
provision dictated Patterson’s guidelines range and that the § 2G1.3(b)(3) adjustment was
not factored into the sentence. Moreover, the court’s rationale for imposing a 262-month
sentence made no reference to any computer use. In fact, the court clarified that it based
Patterson’s high-end sentence on the § 3553(a) factors, in particular his extensive criminal
history and the need to protect the public. Although the court might have been more
explicit in stating that computer use did not affect sentencing, we agree with counsel that
raising this issue on appeal would be frivolous.

       We therefore GRANT the motion to withdraw and DISMISS Patterson’s appeal.